61 F.3d 915
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
CENTRAL WYOMING LAW ASSOCIATES, P.C., formerly Hursh andDonohue, P.C., d/b/a Hursh, Donohue, & Massey,P.C., a Wyoming professionalcorporation, Plaintiff-Appellee,v.William FLAGG, in his capacity as County Attorney of FremontCounty, Wyoming, and those acting under his directsupervision, Defendant-Appellant,andThe Honorable Robert B. Denhardt, in his capacity as CountyCourt Judge of Fremont County, Wyoming, Defendant.
No. 93-8125.
United States Court of Appeals, Tenth Circuit.
July 12, 1995.

D. Wyoming, D.C. No. 93-1011-B.
Michael J. Krampner, Casper, Wy, for plaintiff-appellee.
Elizabeth Zerga, Cheyenne, Wy, for defendant-appellant.  Flagg.
D.Wyo., 836 F. Supp. 793.
VACATED.


1
Before TACHA and MCKAY, Circuit Judges, and HANSEN, District Judge.*


2
ORDER AND JUDGMENT**


3
HANSEN, District Judge.


4
Defendant-appellant Flagg appeals the entry by the United States District Court for the District of Wyoming of a declaratory judgment that a warrant executed by his office was invalid because it lacked the requisite particularity to comply with the requirements of the Fourth Amendment.  This case is a companion appeal to Central Wyoming Law Associates v. Denhardt, et al., No. 93-8118,     F.3d      (10th Cir. _____, 1995).  For substantially the same reasons articulated in our opinion in that case, we find that the case presented is now moot.  Indeed, this case was moot at the time of the decision of the district court.  Therefore, the district court lacked the jurisdiction required by Article III of the Constitution to consider the underlying issues.  The judgment of the district court is VACATED and the case is REMANDED to the district court with instructions that the complaint be dismissed.



*
 The Honorable C. LeRoy Hansen, United States District Judge for the District of New Mexico, sitting by designation


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470